Reese, J.,
dissenting:
I cannot agree to the conclusion reached in this case by the majority of the court. I do not believe it was the intention of the legislature to create a liability in favor of any person who by his own voluntary act contributed to, and in fact caused the injury complained of. While I am in favor of the enactment of such laws as will reduce the evils growing out of the traffic in intoxicating liquors to a minimum, or to destroy them altogether, yet I do not believe a law has yet been enacted which permits an individual, by his own wrong, to create a liability in favor of himself and against those participating with him in the wrong.